Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 6/16/2022, the following has occurred:
Claims 1-20 are pending
Response to Arguments
With regards to the argument on pages 6-14 of the Remarks (Claim Rejections – 35 USC § 103), the Applicant argues against the prior art rejections in the previous office action for a number of reasons:
No heater box in the primary reference
Inapplicable fabric duct, due to difference of environments
Absence of a return duct in the primary reference
Absence of “latches” in the secondary Pinkalla reference
Argument against further modifications to meet dependent claims
Examiner respectfully agrees with points a and c, and appreciates the Applicant’s clear mapping of the Klobucar’s deficiencies and the previous office action’s mischaracterization of the reference. Due to the previous office action’s shortcomings, a second non-final rejection is provided for Applicant’s consideration. For this reason, the previous rejections to the claims are directed towards art that is not presently recited in the claim rejections, and are therefore respectfully reversed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 4670994 A), hereinafter Takata in view of the attached non-patent literature to Duct Sox, Simple Sox Installation Guide (Note an accessibility date of 2010), hereinafter Duct Sox and the attached non-patent literature to FibreGlast (Note an accessibility date of 6/16/2016).
Regarding claim 1, Takata teaches an industrial oven (Figure 1, drying furnace 1) comprising:
an oven chamber (Figure 1, the car body 3 can be seen inside of the tunnel shaped furnace body 2, i.e. an oven chamber) configured to receive a plurality of work pieces (Column 2 lines 42-43, “coated articles such as car bodies are conveyed to the inside of the furnace”);
a heater box (Figure 1, hot air-circulating path N functions as a heater box in that the air is removed from the furnace, heated in the combustion gas/air heat exchanger 5, and then recirculated back to the furnace. Specifically, the combustion gas/air heat exchanger 5 is a heat source chamber separate from the furnace body 2) having a heating element therein (Figure 1, combustion gas/air heat exchanger 5 is substantially a heating element for heating the furnace air) operable to heat air for delivery to the oven chamber (Column 3 lines 44-47, “… air inside of the furnace sucked from a return duct 4 is supplied into a combustion gas/air heat exchanger 5, heated and then recycled again from a supply duct 6 to the inside of the furnace body 2”); and
a circulation system (Figure 1, hot air-circulating path N) operable to force hot air from the heater box into the oven chamber (Column 3 lines 43, “A hot air-circulating path N is constituted, including a route through which air inside of the furnace sucked from a return duct 4 is supplied into a combustion gas/air heat exchanger 5, heated and then recycled again from a supply duct 6 to the inside of the furnace body 2”), the circulation system including a delivery manifold extending from the heater box to the oven chamber (Figure 1, supply duct 6 extends from the combustion gas/air heat exchanger 5 to the tunnel shaped furnace body 2, delivering heated air), 
But fails to teach a duct having an inlet coupled with an outlet of the delivery manifold, the duct having a plurality of hot air outlet apertures therein for expelling hot air into the oven chamber, wherein the duct is constructed of fabric sheet and suspended within the oven chamber.
However, Duct Sox teaches a suspended duct constructed of a fabric sheet (Steps 5-6, install the fabric duct by suspending it to the cable), where air is fed through an inlet (Sample system, Inlet receives air, as noted by the arrow) and distributed through orifices (Sample system, adjustable air outlets, where the direction and volume of delivered air is adjustable, page 4).
Furthermore, FibreGlast teaches an example of a polymer-coated fabric being PTFE coated fiberglass (“PTFE Coated Fiberglass”).
Takata and Duct Sox are both considered to be analogous to the claimed invention because they are in the same field of heating and ventilation systems. FibreGlast is considered to be analogous to the claimed invention because it is in the same field of thermal fabrics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drying furnace of Takata to implement an adjustable fabric air dispersion system, as taught by Duct Sox, to deliver the heated air from the supply duct 6 to the car bodies 3. This would provide the predictable result and benefit of allowing for increased adjustability of air dispersion into the furnace body, as suggested by Duct Sox on page 4, Changing the Direction and Volume of Airflow, where the fabric duct can be configured in multiple ways to adjust where and how much air is delivered. 
Additionally, since the drying furnace operates at a relatively high temperature, one of ordinary skill in the art would recognize that the material of the fabric duct could be replaced by a more suitable option. Using a material such as PTFE Coated Fiberglass, as taught by FibreGlast, would provide the predictable result and benefit of increasing the heat protection of the duct, as suggested by FibreGlast in Features, “Coated with PTFE for Increased Heat Protection, able to withstand temperatures up to 600°F”. Where this temperature is within the maximum temperatures of Takata’s drying furnace, as detailed on Column 4 liens 12-18, where the air is delivered at 300°C, or 572°F. 
Furthermore, use of a polymer coated fabric as a duct material is known in the art, as evidenced by Aubourg (US 6527014 B1, as cited in Applicant’s 4/14/2020 IDS) in Column 4 Lines 18-24, “The inner and outer walls of the flexible duct can be formed of any suitable flexible material. Some examples of suitable materials include polymeric films made from thermoplastic polymers … Other suitable materials include various fabrics or polymer-coated fabrics” (emphasis added) – cited as a pertinent prior art reference but not relied on in the current rejection, per se.
	Regarding claim 2, modified Takata teaches the industrial oven of claim 1, further comprising a conveyor system including a conveyor rail extending through the oven chamber (Takata Column 3 lines 38-42, “… car bodies 3 as coated articles are successively conveyed at a predetermined speed by a conveyor to the inside of a tunnel-shaped furnace body 2 opened at both ends”), wherein a conveyance plane is defined to extend vertically below the conveyor rail between an inlet and an outlet of the oven chamber (Figure 1 of Takata, car bodies 3 can be seen to move along a conveyance plane below the conveyor, from an inlet to an outlet of the tunnel shaped furnace body 2).
Regarding claim 5, modified Takata teaches the industrial oven of claim 1, wherein the circulation system includes at least one duct (Figure 1 of Takata, return duct 4) operable to recirculate at least a portion of the air from the oven chamber back through the heater box (Takata Column 3 lines 44-46, “air inside of the furnace sucked from a return duct 4 is supplied into a combustion gas/air heat exchanger 5”).
Regarding claim 8, modified Takata teaches the industrial oven of claim 1, further comprising a cable spanning at least a portion of the oven chamber (Duct Sox page 2 step 5, the cable is installed 3” above the duct system, in the case of Modified Takata, the cable would span a portion of the tunnel shaped furnace body 2), wherein the duct is suspended from the cable (Duct Sox page 3 step 8, the duct is understood to be attached to the cable via snaps, i.e. suspended from the cable, also seen in the bottom two figures on page 3).
Regarding claim 9, modified Takata teaches the industrial oven of claim 8, wherein the duct is coupled to the cable with a plurality of latches (Duct Sox page 3 step 8, “Cable clamps are provided to secure snaps” From the accompanying figure, it is understood that the fabric duct is latched to the cable by a plurality of snaps).
Regarding claim 10, modified Takata teaches the industrial oven of claim 1, wherein the fabric sheet includes glass fibers and is coated with PTFE (FibreGlast High Temperature Release Fabric, “Our PTFE (polytetrafluoroethylene) Coated Fiberglass is an extremely versatile release fabric very similar to Teflon® by Chemours” (emphasis added)).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 4670994 A) in view of the attached non-patent literature to Duct Sox (Note an accessibility date of 2010) and the attached non-patent literature to FibreGlast (Note an accessibility date of 6/16/2016) as applied to claim 1 above, and further in view of Klobucar et. Al (US 20070292815 A1), hereinafter Klobucar.
Regarding claim 3, modified Takata teaches the industrial oven of claim 2, 
But fails to teach wherein the duct extends alongside the conveyor rail, and
the plurality of hot air outlet apertures are directed laterally toward the conveyance plane.
However, Klobucar teaches a duct extending alongside a conveyor rail (Figures 2 and 3, first element 44 made up of the upper and lower header 52 and 54, respectively, can be seen to extend alongside the transporter 36. This is consistent with paragraph 25, “Each first element 44 defines an upper header 52 and a lower header 54 that extend in a generally horizontal direction”), and 
a plurality of hot air outlet apertures are directed laterally toward a conveyance plane (Paragraph 25, “Nozzles 56 are spaced along each of the upper header 52 and lower header 54 through which pressurized, heated air is projected toward predetermined locations on the vehicle body 34”. Where it is understood from figure 2 that the nozzles 56 are directed towards the vehicle body 34’s conveyance plane. Thus, the nozzles 56 are at least partially directed laterally towards the conveyance plane, i.e. the angle of the nozzles have a horizontal component).
Klobucar is considered to be analogous to the claimed invention because it is in the same field of drying furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a duct configuration similar to that taught by Klobucar, where the ducts are oriented along the sides of the car bodies’ path of travel. This would provide the predictable result and benefit of providing air to specific locations on the car bodies, as suggested by Klobucar in Paragraph 25, “heated air is projected toward predetermined locations on the vehicle body 34”. 
Regarding claim 4, modified Takata teaches the industrial oven of claim 3, wherein the duct is a first duct extending along a first lateral side of the conveyor rail, the circulation system further comprising a second duct extending along a second lateral side of the conveyor rail (Klobucar figure 2, the first elements 44 are “opposing first elements 44”, paragraph 24. Therefore, the air delivery system of modified Takata would be made up of ducts on both lateral sides of the car bodies’ conveyance path) and having a plurality of hot air outlet apertures directed laterally toward the conveyance plane (Klobucar figure 2, the nozzles 56 are directed towards the vehicle body 34’s conveyance plane).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 4670994 A) in view of the attached non-patent literature to Duct Sox (Note an accessibility date of 2010) and the attached non-patent literature to FibreGlast (Note an accessibility date of 6/16/2016) as applied to claim 1 above, and further in view of the attached non-patent literature to Dürr (Note an accessibility date of 10/16/2018).
Regarding claim 6, modified Takata teaches an industrial coating system including the industrial oven of claim 1, wherein the industrial finishing system includes, upstream of the industrial oven, both a work piece pretreat workstation and a paint application workstation (Takata Column 4, lines 50-53, “car bodies 3 applied with an intercoat or topcoat are conveyed to the inside of the furnace body 2, transported successively at a predetermined speed and the coating films thereby baked”).
But fails to teach an industrial finishing system including a workpiece pretreat workstation upstream of the industrial oven.
However, Dürr teaches an industrial finishing system including a work piece pretreat workstation (“The first station in the painting process is pretreatment, where bodies coming through from the body shop are cleaned, degreased and usually phosphated to prepare them for subsequent coating”) upstream of the industrial oven (The drying process occurs after the painting process, therefore, in modified Takata the pretreat workstation is upstream of the drying furnace).
Dürr is considered to be analogous because it is in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Takata to first pretreat the workpieces prior to entering the drying furnace, using the system taught by Dürr. This would provide the predictable result and benefit of reducing chemical and water consumption, as described by Dürr, “From the planning stage on, we focus on creating highly flexible wet systems with space-saving layouts and low operating expenditure. Cross-process approaches reveal untapped optimization potentials of energy consumption and coating quality. By continuously filtering the process liquids, our systems reduce both chemicals and water consumption”.
Regarding claim 7, modified Takata teaches the industrial coating system of claim 6, further comprising a conveyor rail connecting the work piece pretreat workstation, the paint application workstation, and the industrial oven (In Dürr, it can be seen that the workpiece is conveyed through the pretreat workstation on a carrier, see PT/EC Conveyors, and in modified Takata the workpieces are also conveyed on a carrier, Takata column 3 lines 38-40, “car bodies 3 as coated articles are successively conveyed at a predetermined speed by a conveyor”) and operable to transport work pieces therebetween (It is understood that the individual workstations would be connected such that a workpiece is continuously conveyed between the three subsequent processes).
Claim(s) 11-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 4670994 A) in view of the attached non-patent literature to Duct Sox (Note an accessibility date of 2010), the attached non-patent literature to FibreGlast (Note an accessibility date of 6/16/2016), and the attached non-patent literature to Dürr (Note an accessibility date of 10/16/2018).
Regarding claim 11, Takata teaches an industrial coating system (Figure 1, drying furnace 1) comprising:
a paint application workstation for applying a paint coating to the work piece (Column 4, lines 50-53, “car bodies 3 applied with an intercoat or topcoat are conveyed to the inside of the furnace body 2, transported successively at a predetermined speed and the coating films thereby baked”); and
a cure oven (Figure 1, tunnel shaped furnace body 2) having a heating element in a heater box (Figure 1, hot air-circulating path N functions as a heater box in that the air is removed from the furnace, heated in the combustion gas/air heat exchanger 5, and then recirculated back to the furnace. Specifically, the combustion gas/air heat exchanger 5 is a heat source chamber separate from the furnace body 2), a work piece chamber separate from the heater box (Figure 1, the car body 3 can be seen inside of the tunnel shaped furnace body 2, i.e. a work piece chamber), and a circulation system (Figure 1, hot air-circulating path N) interconnecting the heater box and the work piece chamber (Column 3 lines 43, “A hot air-circulating path N is constituted, including a route through which air inside of the furnace sucked from a return duct 4 is supplied into a combustion gas/air heat exchanger 5, heated and then recycled again from a supply duct 6 to the inside of the furnace body 2”)
But fails to teach a pretreat workstation for preparing a work piece surface for a coating; and
Wherein hot air is distributed from the circulation system into the work piece chamber by a fabric duct suspended therein.
However, Dürr teaches a pretreat workstation for preparing a work piece surface for a coating (“The first station in the painting process is pretreatment, where bodies coming through from the body shop are cleaned, degreased and usually phosphated to prepare them for subsequent coating”).
Dürr is considered to be analogous because it is in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Takata to first pretreat the workpieces prior to entering the drying furnace, using the system taught by Dürr. This would provide the predictable result and benefit of reducing chemical and water consumption, as described by Dürr, “From the planning stage on, we focus on creating highly flexible wet systems with space-saving layouts and low operating expenditure. Cross-process approaches reveal untapped optimization potentials of energy consumption and coating quality. By continuously filtering the process liquids, our systems reduce both chemicals and water consumption”.
Furthermore, Duct Sox teaches wherein air is distributed (Sample system, adjustable air outlets, where the direction and volume of delivered air is adjustable, page 4) from the circulation system into the work piece chamber (Sample system, Inlet receives air, as noted by the arrow) by a fabric duct suspended therein (Steps 5-6, install the fabric duct by suspending it to the cable).
Furthermore, FibreGlast teaches an example of a polymer-coated fabric being PTFE coated fiberglass (“PTFE Coated Fiberglass”).
Takata and Duct Sox are both considered to be analogous to the claimed invention because they are in the same field of heating and ventilation systems. FibreGlast is considered to be analogous to the claimed invention because it is in the same field of thermal fabrics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drying furnace of Takata to implement an adjustable fabric air dispersion system, as taught by Duct Sox, to deliver the heated air from the supply duct 6 to the car bodies 3. This would provide the predictable result and benefit of allowing for increased adjustability of air dispersion into the furnace body, as suggested by Duct Sox on page 4, Changing the Direction and Volume of Airflow, where the fabric duct can be configured in multiple ways to adjust where and how much air is delivered. 
Additionally, since the drying furnace operates at a relatively high temperature, one of ordinary skill in the art would recognize that the material of the fabric duct could be replaced by a more suitable option. Using a material such as PTFE Coated Fiberglass, as taught by FibreGlast, would provide the predictable result and benefit of increasing the heat protection of the duct, as suggested by FibreGlast in Features, “Coated with PTFE for Increased Heat Protection, able to withstand temperatures up to 600°F”. Where this temperature is within the maximum temperatures of Takata’s drying furnace, as detailed on Column 4 liens 12-18, where the air is delivered at 300°C, or 572°F. 
Furthermore, use of a polymer coated fabric as a duct material is known in the art, as evidenced by Aubourg (US 6527014 B1, as cited in Applicant’s 4/14/2020 IDS) in Column 4 Lines 18-24, “The inner and outer walls of the flexible duct can be formed of any suitable flexible material. Some examples of suitable materials include polymeric films made from thermoplastic polymers … Other suitable materials include various fabrics or polymer-coated fabrics” (emphasis added) – cited as a pertinent prior art reference but not relied on in the current rejection, per se.
Regarding claim 19, modified Takata teaches the industrial coating system of claim 11, wherein the paint application workstation is an e-coating workstation (Paragraph 6 of Klobucar, “Generally, the vehicle body is heated to about 275-340.degree. F. at a predetermined time to adequately cure the applied coating. Some coatings, such as electrodeposition primers, require temperatures at the higher end of this range. As is known to those of skill in the art, more heat must be directed toward heavy metal areas of the vehicle body to derive the desired baking temperature” Where electrodeposition primer is an e-coating).  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 4670994 A) in view of the attached non-patent literature to Duct Sox (Note an accessibility date of 2010), the attached non-patent literature to FibreGlast (Note an accessibility date of 6/16/2016), and the attached non-patent literature to Dürr (Note an accessibility date of 10/16/2018) as applied to claim 11 above, and further in view of the attached non-patent literature to AvalonKing (Note an accessibility date of 7/22/2019).
Regarding claim 20, modified Takata teaches the industrial coating system of claim 11, wherein the paint application workstation is a coating workstation (Takata Column 4, lines 50-53, “car bodies 3 applied with an intercoat or topcoat are conveyed to the inside of the furnace body 2, transported successively at a predetermined speed and the coating films thereby baked”).
But fails to teach the paint application workstation being a powder coating workstation.
However, AvalonKing teaches a powder coating paint application (Powder coating in the automotive industry, “Once “misted” onto a metal surface, the coated product is then inserted into a temp controlled oven/kiln for a set bake time, where the powder turns to a melted liquid state, which when fully cured, turns extremely hard”).
Modified Takata and AvalonKing are considered to be analogous because they are in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the painting process of Takata by adopting a powder coat application as taught by AvalonKing. This would provide the predictable result and benefit of decreasing the amount of wasted materials, as suggested by AvalonKing in the many pros of powder coating, “From a professional powder coating viewpoint, the miniscule amount of wasted media incurred on a weekly basis is peanuts when compared to a traditional liquid paint. An overall absence of hardeners, solvents, and expensive clean-up chemicals and equipment make powder coating even more affordable”.
Note: Claims 12-18 are rejected using rationales found in the group of claims from 1-10; it is understood that the further modification of claim 11 by Dürr, as compared to the rejection to claim 1, does not affect the rationales as applied below.
Claim 12 is rejected using substantially the same rationale as applied to claim 2.
Claim 13 is rejected using substantially the same rationale as applied to claim 3, with further modification by Klobucar applied to the rejection of claim 11.
Claim 14 is rejected using substantially the same rationale as applied to claim 4, with further modification by Klobucar applied to the rejection of claim 11.
Claim 15 is rejected using substantially the same rationale as applied to claim 5.
Claim 16 is rejected using substantially the same rationale as applied to claim 8.
Claim 17 is rejected using substantially the same rationale as applied to claim 9.
Claim 18 is rejected using substantially the same rationale as applied to claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762             

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762